Citation Nr: 0918850	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for congestive 
cardiomyopathy due to service-connected diabetes mellitus, 
type II.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1979 to June 
1982 and from September 1982 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions dated September 2005 and October 2005 of the 
St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for congestive cardiomyopathy and a TDIU, 
respectively.  

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating the Veteran's congestive cardiomyopathy is 
causally or etiologically related to, or aggravated by a 
service-connected disability, including diabetes mellitus, 
type II, or her active duty. 

2.  Service connection is currently in effect for: diabetes 
mellitus (20%); total vaginal hysterectomy (30%); lumbosacral 
strain (20%); status post fracture left ankle and foot (10%); 
right knee strain (10%); left knee strain (10%); right ankle 
and foot sprain (10%); peripheral neuropathy, right lower 
extremity (10%); peripheral neuropathy, left lower extremity 
(10%); peripheral neuropathy, right upper extremity (10%); 
peripheral neuropathy, left upper extremity (10%); and 
esophageal stricture, ectopic dermatitis and residuals of 
left shoulder injury each rated noncompensable for a combined 
evaluation of 90 percent.

3.  The Veteran reported that she last worked full-time in 
2003 performing housekeeping and laundry duties; she has 
completed one year of college and had specialized training in 
jewelry and upholstery.

4.  Resolving doubt in the Veteran's favor, her service-
connected disabilities preclude her from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Congestive cardiomyopathy was not proximately due to or 
the result of service-connected disability; it was not 
incurred in, or aggravated by, active service and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2008).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159 (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction,  
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at  38 
C.F.R. Part 3).

In letters dated June 2005 and March 2008, the RO notified 
the Veteran of what the evidence must show in order to 
support her claim for compensation based upon an additional 
disability that was caused or aggravated by a service-
connected disability, the elements needed to establish 
service connection, and the evidence needed to support a 
claim for a TDIU.  VA's letters notified the Veteran of what 
evidence she was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VA also informed her that it would make 
reasonable efforts to help her get evidence necessary to 
support her claims, particularly, medical records, if she 
gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
Thus, these documents served to provide notice of the 
information and evidence needed to substantiate the Veteran's 
claims.  Moreover, in the March 2008 letter, the RO 
specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established if the service connection claim is granted.  See 
Dingess v.  Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case VA has obtained the Veteran's service records 
and VA inpatient and outpatient treatment records.  Records 
from the Social Security Administration have also been 
associated with the claims folder and the Veteran has been 
accorded VA examinations.  At the February 2009 hearing the 
Veteran identified additional VA medical records that have 
since been associated with the claims folder.  The Veteran 
also waived RO consideration of the additional evidence.

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With regard to the issue of a 
TDIU the Board has determined that entitlement to the benefit 
sought is warranted therefore any failure to notify and/or 
develop the issue on appeal cannot be considered prejudicial 
to the Veteran.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of her claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to service connection for congestive 
cardiomyopathy due to service-connected diabetes mellitus, 
type II.

The Veteran does not claim and the record does not show that 
cardiovascular disease had its onset in service or within the 
first post service year or that it is otherwise related to 
active duty.  The earliest medical report of record of a 
diagnosis of a heart disorder after service is in 2004; more 
than seventeen years after the Veteran's discharge from 
military service.  There is no basis for granting service 
connection on a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).  The Veteran contends that service 
connection is warranted for a heart disorder that developed 
secondary to her service-connected diabetes mellitus, type 
II.  

Under 38 U.S.C.A. § 3.310(a) service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service- connected 
disease or injury.  Id.  To establish service connection on a 
secondary basis it requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Veteran has been diagnosed with cardiomyopathy.  She has 
asserted that she was told by her physicians that her 
cardiomyopathy is due to her diabetes.  Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

VA medical records show that she first had heart failure 
symptoms and hospitalization in April 2004.  The Veteran is 
also status post lumpectomy since March 2003 and received 
anthracycline as part of her chemotherapy.  At her personal 
hearing she indicated that the medication she was given as 
part of her chemotherapy was so strong that it "threw [her] 
diabetes out of whack" and therefore the diabetes became an 
aggravating factor to her heart condition.  (Hearing 
Transcript (Tr.), p. 4).

In a VA cardiology consultation report dated July 2004 the 
doctor noted that the Veteran presented as a woman who most 
likely has chemotherapy-induced cardiomyopathy.  VA clinical 
reports dated in 2005 show assessments pertinent to the 
Veteran's heart disorder of cardiomyopathy, possible 
chemotherapy-induced and congestive heart failure secondary 
to anthracyclines, on Natrecor.  These VA records as well as 
examination findings suggest that the Veteran's current heart 
disease is the proximate result of chemotherapy.  There is no 
competent medical evidence that the Veteran's heart disease 
is a result of the service-connected diabetes mellitus, type 
II and therefore service connection for congestive 
cardiomyopathy secondary to service-connected diabetes 
mellitus, type II must be denied.  

The Veteran, as a layperson, is competent to give evidence 
about what she experienced; for example, she is competent to 
discuss her current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
congestive cardiomyopathy secondary to service-connected 
diabetes mellitus, type II, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

III.  Entitlement to a TDIU

The Veteran is seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability. The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.  

The Veteran asserted in her July 2005 application for TDIU 
and testified at her hearing in February 2009 that she last 
worked full time and became too disabled to work in 2003, at 
which time she worked full time performing housekeeping and 
laundry duties and part -time as a courier.  She also worked 
previously at an upholstery shop.  The Veteran has received a 
high school education and has completed one year of college.  
Before she was too disabled to work she had other specialized 
training in jewelry and upholstery.  

The Veteran is currently service-connected for the following 
disabilities: diabetes mellitus, rated 40 percent disabling; 
total vaginal hysterectomy, rated 30 percent disabling; 
lumbosacral strain, rated 20 percent disabling; status post 
fracture left ankle and foot, rated 10 percent disabling; 
right knee strain, rated 10 percent disabling; left knee 
strain, rated 10 percent disabling; right ankle and foot 
sprain, rated 10 percent disabling; peripheral neuropathy, 
right lower extremity, rated 10 percent disabling; peripheral 
neuropathy, left lower extremity, rated 10 percent disabling; 
peripheral neuropathy, right upper extremity, rated 10 
percent disabling; peripheral neuropathy, left upper 
extremity, rated 10 percent disabling; and esophageal 
stricture, ectopic dermatitis and residuals of left shoulder 
injury each rated noncompensable.  These equate to combined 
evaluations for compensation purpose of 90 percent from 
December 2007.  Based on the above, the Veteran meets the 
scheduler criteria for an award of a TDIU.  

The Veteran, therefore, is eligible for consideration for a 
TDIU under 38 C.F.R. § 4.16(a), and the remaining issue is 
whether she is unable to secure or follow a substantially 
gainful occupation as a result of her service-connected 
disabilities.  The Veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to her age or to any impairment caused by non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough to warrant an 
award of a TDIU.  The ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In making a determination on unemployability a review of VA 
medical records reveal that the Veteran has had a cardiac 
defibrillator implantation and continues to be followed for 
multiple medical conditions, including diabetes, sleep apnea, 
asthma and hypertension.  The Veteran has insulin dependent 
diabetes mellitus and takes insulin injections twice a day.  
VA medical records also reveal that she has a variety of 
physical limitation due to service-connected disabilities.  
On VA general examination in July 2005 it was reported that 
the Veteran is unable to stand for prolonged periods.  She 
has constant numbness in both feet and weakness in the ankles 
due to swelling and pain.  She also has foot pain when 
walking and standing and at rest.  She can not do heavy 
lifting or hold things above her head.  She cannot sit for 
long periods of time.  She experiences pain of the right and 
left knee daily and uses a rolling-walker to ambulate.  

VA spine examination in September 2007 revealed that the 
Veteran uses a motorized wheel chair due to shortness of 
breath and her leg condition from diabetes.  Examination of 
the lumbar spine showed painful motion on flexion, extension 
and lateral movement.  Examination of the foot revealed 
bilateral foot pain on the bottom of the feet.  She has a 
painful left shoulder and does not hold things too long.  
Examination of the joints reveals that the Veteran 
experiences severe pain which prevent standing too long or 
walking long distances.

Examination for aid and attendance or housebound in September 
2007 revealed that the Veteran resided at a nursing home 
prior to moving in with her daughter.  She relies on her 
daughter to prepare her meals, wash her clothes and 
administer her medication.  Her daughter also performs all 
household chores.  He daughter also assists her with 
ambulation when she is not using a walker or motorized chair.  
The Veteran is unable to dress and undress, bathe, keep 
herself clean and presentable and travel beyond home without 
assistance.  She does not have good balance and she falls.

On review, the Board finds that the evidence is in equipoise 
as to whether the Veteran's service-connected disabilities 
alone preclude her from securing or following a substantially 
gainful occupation.  The medical records indicate that the 
Veteran's non-service connected disability, specifically her 
heart disorder, is a contributing factor which precludes her 
from engaging in substantially gainful employment.  However 
the Board finds that absent such non-service connected 
disability the Veteran's service-connected disabilities alone 
are sufficiently severe to produce unemployability.  The 
severity of the Veteran's insulin dependent diabetes and the 
functional limitations due to the disabilities of the spine 
and extremities renders her unable to ambulate without the 
assistance of a walker, wheelchair or help from her daughter; 
her service-connected disabilities preclude her from 
participating in the forms of substantially gainful 
employment for which she is qualified.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is warranted.  
The employment impairment due primarily to her service- 
connected disabilities is significant and resolving all doubt 
in the Veteran's favor precludes her participation in gainful 
employment.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for congestive 
cardiomyopathy due to service-connected diabetes mellitus, 
type II is denied.

Entitlement to a TDIU is allowed, subject to the regulations 
governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


